PER CURIAM.
Sunny O. Ekokotu appeals the district court’s order denying his motion to vacate the arbitrator’s award. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ekokotu v. Bundy American Corp., No. CA-03-1258-AMD, 2003 WL 23316644 (D.Md. Sept. 22, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED